Citation Nr: 0949033	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-34 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for an anxiety disorder and PTSD.  
The Veteran timely filed a Notice of Disagreement (NOD) in 
May 2004.  The RO provided a Statement of the Case (SOC) in 
September 2005 and thereafter, in October 2005, the Veteran 
timely filed a substantive appeal.  The RO provided a 
Supplemental Statement of the Case (SSOC) in March and August 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2009 correspondence, the Veteran requested that he 
be afforded a Travel Board hearing in San Antonio.  However, 
no further action was then taken by the VA regarding the 
Veteran's request and the case was forwarded to the 
undersigned Veterans Law Judge (VLJ) for consideration.

In view of the foregoing, the Veteran's hearing request is 
found to be in fact a request for a Board hearing to be held 
at the RO (i.e., Travel Board hearing).  The RO must schedule 
the Veteran for such a hearing in conjunction with his 
pending appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

The desired Travel Board hearing must be 
scheduled.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2009).  Appropriate notification 
should be given to the appellant and his 
representative and such notification 
should be documented and associated with 
the claims folder.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no 
opinion, either legal or factual, as to 
any final determination warranted in this 
case.  The purpose of this remand is to 
afford the Veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


